COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NOS.  02-12-00214-CR
                                                      
02-12-00215-CR
                                                      
02-12-00216-CR
                                                      
02-12-00217-CR
                                                      
02-12-00218-CR
                                                      
02-12-00219-CR
                                                      
02-12-00220-CR
                                                      
02-12-00221-CR
                                                      
02-12-00222-CR
                                                      
02-12-00223-CR
                                                      
02-12-00224-CR
 
 



Annette Crawford


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE 158th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered “Appellant=s Motion To Dismiss Appeal.” 
The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R. App. P. 42.2(a). 
No decision of this court having been delivered before we received this motion,
we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
 
PER
CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED:  October 11,
2012.
 




 




[1]See Tex. R. App. P. 47.4.